Citation Nr: 0114982	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  93-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968 and from March 1970 to April 1974.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 rating 
decision in which the Reno, Nevada, RO denied service 
connection for PTSD.  The case was transferred to the 
Seattle, Washington, RO when the veteran moved to the state 
of Washington.

This case was first remanded by the Board in October 1994 for 
further development to include a VA psychiatric examination.  
All of the development requested in the October 1994 remand 
was not accomplished, and the veteran and his representative 
took exception to proceeding further in the absence of 
completion of all development which had been requested.  In 
June 1995, the case was remanded a second time for 
evidentiary development to include a VA examination.  Once 
again, not all of the requested development was accomplished.  
The case was remanded a third time in October 1997.  The case 
has now been returned to the Board for further consideration.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).



Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The veteran maintains that he suffers from PTSD because of 
the stress he encountered during his military service.  This 
case has been remanded by the Board on three prior occasions 
for evidentiary development.  Unfortunately, as explained in 
detail below, the claim must again be remanded.

In September 1991 correspondence, the veteran recited a 
number of stressful events in service while he was in Vietnam 
which he maintains led to his developing PTSD.  The veteran 
did not provide the names of any individuals who could 
corroborate these incidents, and only general time periods 
were provided.  The RO advised the veteran that he had not 
provided information which was specific enough for stressor 
verification.

As detailed in the October 1997 Board remand, the Board had 
previously directed the RO to schedule the veteran for a VA 
psychiatric examination.  The veteran failed to appear for 
two psychiatric examinations which were scheduled in response 
to the October 1994 remand and the February 1995 remand, 
respectively.  At the time of the October 1997 remand, 
however, the veteran's representative took exception to the 
fact that there had not been full compliance with the 
February 1995 remand in the scheduling and notice of the VA 
examination.  On the basis that it could not clearly be 
ascertained whether the veteran received notice of the 
examination, the case was remanded for a third time.  In 
addition, additional service medical records had been added 
to the claims folder since the June 1995 remand.  Appellate 
review of those service medical records reflected that the 
veteran had been evaluated for psychiatric symptoms at Fort 
Gordon, Georgia, in November 1970.  The diagnostic impression 
was acute situational maladjustment/anxiety, internalization 
of feelings and possibility of fugue state under stress.  
Against that background, the Board requested that the veteran 
be afforded a VA psychiatric examination by two 
psychiatrists, and that the VA examiners' findings should 

include a determination as to whether a psychiatric disorder 
other than PTSD, if diagnosed, was related to the veteran's 
period of military service.

Pursuant to the October 1997 remand, the veteran was seen for 
a VA psychological examination in June 1999.  It was 
indicated at that time that two psychiatrists were not 
available to examine the veteran.  As such, the veteran was 
seen by two VA psychologists and by one psychiatrist on three 
separate occasions for evaluation.

On the June 1999 VA psychological examination, the veteran 
was reported to be alert, oriented and cooperative.  His 
affect was broad, mild and appropriate and his mood was 
euthymic.  His rate and content of speech were within normal 
limits with no gross evidence of cognitive or memory 
impairment.  He gave no evidence of perceptual distortions, 
delusions, paranoid ideation or other symptoms of psychosis.  
The veteran denied suicidal or homicidal ideation and his 
insight and judgment were reported to be intact.  The 
examiner concluded that the veteran met the criteria for a 
diagnosis of PTSD and the diagnosis was chronic, moderate 
PTSD and obsessive-compulsive personality traits.

At the August 1999 VA psychological examination, the veteran 
related several stressful incidents in service during his 
time in Vietnam.  He complained of flashbacks, nightmares, 
sleep disturbance, hypervigilance, and past substance abuse.  
On examination, the veteran was observed to be friendly and 
oriented with good concentration.  His affect was reported to 
be normal, ranging from joking to some sadness.  The VA 
examiner concluded that the veteran met the criteria for a 
diagnosis of PTSD based on his self-reported symptoms.  
However, it was indicated that the incidents reported by the 
veteran had not been verified.  In addition, the examiner 
noted the existence of a personality disorder pre-dating the 
veteran's period of military service that consisted of anti-
social and narcissistic features along with physical 
violence.  The diagnostic impression was chronic PTSD and 
personality disorder, not otherwise specified.

On VA psychiatric examination in August 1999, the veteran 
complained of feelings of depression, anxiety and trouble 
trusting others with some paranoia.  The veteran 

reported the same stressors in service that had previously 
been reported on the other 1999 VA examinations.  
Specifically, the veteran related the following: (1) several 
incidents in which his unit was sent out to pick up dead 
bodies and to separate the bodies of U.S. servicemen from 
Viet Cong; (2) as a combat engineer he was called on to do 
clean up in villages which had been destroyed.  He described 
one occasion in which children who had been killed were 
hanging, headless, with blood all over the ground.  He said 
that he could not remember the date of this incident; (3) 
during the Tet offensive in 1968, the veteran reported that 
he was cut off with his group from all outside help.  There 
was no food or water for 23 days and they were constantly 
under attack; (4) during a quarry search, a fellow soldier 
was killed by a land mine and the veteran reported that he 
held the soldier in his arms until he died.  He could not 
remember the name of the soldier or the date of this 
incident.  The VA examiner noted that the veteran's 
stressors, if accurate, would certainly qualify as serious 
and severe stressors for the diagnosis of PTSD.  On 
examination, the veteran became tearful and angry when 
discussing the Vietnam war and trying to reintegrate into 
civilian life.  His affect was reported to be appropriate to 
his thought content and there was no evidence of psychotic or 
paranoid thinking.  The diagnostic impression was PTSD, 
depression and anxiety with some panic attacks, and a 
personality disorder, not otherwise specified.

In the November 1999 SSOC, the RO again denied service 
connection for PTSD for the reason that the veteran's 
stressors had not been verified or were not capable of 
verification.  The Board concurs that the information 
provided by the veteran, including his comments as to what he 
could not remember, are not sufficient for verification of 
any reported stressor.  Further, the evidence currently of 
record does not reveal that the veteran engaged in combat 
with the enemy while in Vietnam.

Irrespective of the verification of stressors, it does not 
appear that the RO complied with the specific directives set 
forth in the October 1997 remand regarding consideration of 
whether a psychiatric disorder other than PTSD, if diagnosed, 
was 
related to service.  None of the three VA examiners responded 
to that question which was posed in the October 1997 remand, 
and the RO did not consider it in the November 1999 SSOC.  
Where the remand orders of the Board are not complied 

with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

At his RO hearing in May 2000, the veteran reported being in 
receipt of Social Security Disability benefits.  The Court 
has held that in such instances, and with regard to the issue 
before the Board on appeal, the decision awarding disability 
benefits and the medical records underlying the award of 
Social Security Disability benefits must be obtained and 
reviewed by VA.  Massors v. Derwinski, 2 Vet.App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, in addition to the necessity 
of obtaining records from the Social Security Administration, 
the Board has no alternative but to remand this case a fourth 
time for further action.  The veteran is hereby notified that 
a failure to report for any scheduled examination, without 
good cause, could well result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
psychiatric treatment since August 1999, 
the date of the most recent VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to treatment 
of psychiatric pathology from the 
identified health care provider(s), both 
VA and private, and associate them with 
the claims folder.  Even if the veteran 
does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the records are not 
received, the RO should inform the 
appellant and tell him that he can 
procure them.

2.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

3.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the nature and 
etiology of any acquired psychiatric 
disorder.  The examining psychiatrist 
should be advised that the veteran did 
not engage in combat with the enemy 
during service and that no reported in-
service stressor is capable of 
verification.  All clinical findings 
should be reported in detail.  If an 
acquired psychiatric disorder as 
distinguished from a personality disorder 
is diagnosed, the physician should 
respond to the following question: Is at 
least as likely as not that the current 
psychiatric disorder developed during 
either period of service or is otherwise 
related to either period of service?

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, as appropriate, and the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.



The purpose of this REMAND is to comply with precedent 
decisions of the Court and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


